DETAILED ACTION
The papers submitted on 10 March 2021, amending claim 1 and 10, and canceling claim 6, are acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Shioiri et al. (US 6,658,319 B2).
Regarding claim 1, Shioiri discloses a method for setting actual molding conditions of an injection-molding machine (title/abstract), comprising:
a mold condition setting system S, equated with the claimed computer, capable of simulating a virtual molding within a CAE program 20p and obtaining virtual profile, equated with the claimed “using a plurality of design parameters to generate a plurality of provisional molding conditions” (FIG. 2, 2:35-63); and
an injection-molding equipment M associated with the controller/computer S (FIG. 2, 2:35-63) and capable of performing actual molding under the provisional molding conditions Ao to obtain an actual profile Pd, equated with the claimed “trial molding using the provisional molding conditions to generate a plurality of intermediate molding conditions” (3:11-30), 

the injection-molding equipment transmits the intermediate molding conditions to the computer which implies the claimed hard-wired connection or wireless coupling (3:11-30), 
wherein subsequently to both the actual molding and the virtual molding, the computer is capable of changing the provisional molding conditions by means of the CAE in such a manner that the virtual profile coincides with the actual profile, to thereby obtain intermediate molding conditions S7, S8; and optimizing the intermediate molding conditions so as to obtain molding conditions for the injection molding machine S9, S10, which are equated with the claimed, “optimizing the provisional molding conditions by taking into consideration the intermediate molding conditions if at least one of the intermediate molding conditions is not between an upper threshold and a lower threshold derived from the corresponding provisional molding condition.” (FIG. 1-3, 1:61-2:11, 3:1-4:49).
Regarding claim 2, Shioiri discloses that the computer is capable multiple simulated virtual moldings (3:1-4:49).
Regarding claim 3, Shioiri discloses a mold data database 20d, which is equated with the claimed “information center”, associated with the computer S and the injection-molding equipment M and capable of collecting the provisional molding conditions and the intermediate molding conditions (FIG. 2, 2:35-63), and
wherein the computer S is capable of optimizing the provisional molding conditions to obtain the actual molding conditions in accordance with the intermediate molding conditions receives from the information center (3:1-4:49).
Regarding claim 4, Shioiri discloses that the information center 20d is capable of collecting the actual molding conditions (2:35-63).

Regarding claim 7, Shioiri discloses the intermediate molding conditions are capable of being obtained by detecting a trial molded product (FIG. 1-3, 1:61-2:11, 3:1-4:49).
Regarding claim 8, Shioiri discloses the actual molding conditions are capable of being obtained when at least one of the intermediate molding conditions is not consistent with the corresponding provisional molding condition (FIG. 1-3, 1:61-2:11, 3:1-4:49).
Regarding claim 9, Shioiri discloses that the actual molding conditions are capable of being obtained when at least one of the intermediate molding conditions exceeds an upper threshold or fails to meet a lower threshold derived from the corresponding provisional molding condition (FIG. 1-3, 1:61-2:11, 3:1-4:49).
Regarding claim 10, Shioiri discloses a display section 22 for visualizing the molding profiles (FIG. 2, 3:30-50), which is analogous with the claimed “sheet.”.
Regarding claim 11, Shioiri discloses that provisional molding conditions are obtained from the data base or a trial injection and they may be subsequently adjusted manually by an operator (3:1-11, 3:40-45).
Regarding claim 12, Shioiri discloses the design parameters are capable of being generated by taking consideration test parameters obtained by conducting a plurality of testing moldings using the injection-molding equipment (FIG. 1-3, 1:61-2:11, 3:1-4:49).
Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN A. SCHIFFMAN
Primary Examiner
Art Unit 1742



/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742